OPINION — AG — (1) 46 Ohio St. 1978 Supp. 15 [46-15] IS APPLICABLE TO THE RELEASE OF MORTGAGES DATED PRIOR TO SEPTEMBER 30, 1977, AS WELL AS TO MORTGAGES DATED SUBSEQUENT THERETO. (2) THE HOLDER OF A MORTGAGE DOES NOT NEED TO PHYSICALLY FILE THE RELEASE OF MORTGAGE WITH THE COUNTY CLERK BUT IF HIS DESIGNEE FAILS TO TIMELY FILE SUCH RELEASE THE HOLDER WOULD BE LIABLE TO THE MORTGAGOR. (3) TO AVOID BEING SUBJECT TO PENALTY THE HOLDER OF A MORTGAGE SHALL FILE THE RELEASE OF MORTGAGE WITHIN FIFTY (50) DAYS UPON PAYMENT OF THE DEBT SECURED BY THE MORTGAGE. (4) OKLAHOMA'S MORTGAGE RELEASE LAW MAKES MANDATORY THE DUTY OF THE HOLDER OF A MORTGAGE TO TIMELY RELEASE THE MORTGAGE UPON PAYMENT OF THE DEBT SECURED THEREBY THUS, THE FEE REQUIRED BY THE COUNTY CLERK FOR FILING THE RELEASE OF MORTGAGE MUST BE PAID BY THE HOLDER OF THE MORTGAGE. (MICHAEL JACKSON)